DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April, 2022 has been entered.
This office action is responsive to the amendment filed on 20 April, 2022. As directed by the amendment: claims 1, 6, 7, 11 have been amended, no claim has been added, claim 9 has been canceled. Thus, claims 1, 4, 6-7, 10-11, and 14 are presently pending in this application.

Claim Objections
Claims 14 is objected to because of the following informalities:
Claim 14 depends on canceled claim 12 and should be amended to depend on claim 11 instead of claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "the connector body" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim and is recommended to be amended to --a cylindrical connector body--. Subsequent “a cylindrical connector body” in claim 1 is recommend to be amended to --the cylindrical connector body--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 20120245513 A1) in view of Steegers et al. (US 20120065569).
Regarding claim 1, Hayakawa discloses a catheter 100 ("catheter 100"; [0042]) extending in an axial direction for allowing passage of blood into and out from a body of a patient ([0042]), comprising: 
a first tube 60 ("first portion 60"; [0059]; FIG. 12); 
a second tube 70 (second portion 70"; [0059]; FIG. 12); 
a blood feeding lumen 20 ("blood feed lumen 20"; [0059]; FIG. 10) extending in the axial direction through the first tube 60 ("first portion 60 is the portion which includes the blood feed lumen 20"; [0060]; FIG. 10); 
a blood removing lumen 10 ("blood removal lumen 10"; [0059]; FIG. 10) generally extending through the first tube 60 alongside the blood feeding lumen 20 at a proximal end of the connector body, and extending through the second tube 70 to a tip (FIG. 10); 
a cylindrical connector body 80 ("third portion 80"; [0059]; FIG. 10) connecting the first tube 60 and the second tube 70 ("third portion 80 which includes the blood feed lumen 20 and connects the first portion 60 and the second portion 70"; [0059]), 
the cylindrical connector body 80 receiving the blood feeding lumen ("third portion 80 which includes the blood feed lumen 20"; [0059]) and having a blood feeding side hole 11 ("blood removal hole 11"; [0058]; FIG. 10) formed in an outer surface of the connector body 80 disposed at a distal end of the blood feeding lumen (see FIG. 10), wherein the blood feeding side hole 11 has a distal end and a proximal end (see FIG. 10)
	a rectification part 82a ("first inclined face 82a"; [0063]; FIG. 11) in the cylindrical connector body 80 that is disposed in the blood feeding lumen ("third portion 80 includes a connecting part 82"; [0063]; FIG. 12) at a position facing the blood feeding side hole (see FIG. 11) and rises in a direction intersecting with the axial direction at a position between the distal end and the proximal end of the blood feeding side hole (see FIG. 11);
Hayakawa fails to disclose a blood flow passing into the body via the blood feeding side hole flows laterally away from the axial direction and the rectification part comprises: 
a first projection; and 
a pair of second projections provided on a proximal side of the first projection in the axial direction and laterally offset from each other with respect to the axial direction, 
wherein a gap is formed between the pair of second projections which is axially aligned with the first projection; 
wherein the blood which collides with the pair of second projections is guided to flow laterally away from the axial direction through the blood feeding side hole, and 
wherein blood passing through the gap between the pair of second projections collides with the first projection to be guided to flow laterally away from the axial direction through the blood feeding side hole.
However, Steegers teaches a blood flow passing into the body via the blood feeding side hole flows laterally away from the axial direction (“blood flow … is systematically directed and guided … by means of the ridges 18, out of the return lumen 24”, [0058]; see Annotated FIG. 3C; NOTE: in an embodiment of Steegers, “at least one ridge extends angular with respect to the longitudinal axis of the tubular body” [0030], suggesting that the blood flow is redirected by the at least one ridge at an angle with respect to the longitudinal axis of the tubular body). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hayakawa’s device such that a blood flow passing into the body via the blood feeding side hole flows laterally away from the axial direction, as taught by Steegers, for the purpose of providing suitably “directed outflow of the blood away from the openings of the catheter” ([0017]), thus preventing the recirculation of the blood.

    PNG
    media_image1.png
    517
    415
    media_image1.png
    Greyscale

Annotated Fig. 3C

Hayakawa fails to disclose that the rectification part comprises: 
a first projection; and 
a pair of second projections provided on a proximal side of the first projection in the axial direction and laterally offset from each other with respect to the axial direction, 
wherein a gap is formed between the pair of second projections which is axially aligned with the first projection; 
wherein the blood which collides with the pair of second projections is guided to flow laterally away from the axial direction through the blood feeding side hole, and 
wherein blood passing through the gap between the pair of second projections collides with the first projection to be guided to flow laterally away from the axial direction through the blood feeding side hole. 
However, Steegers teaches catheter features that systematically directs and guides the blood flow (“ridges”; [0058]) comprising
a first projection (see Annotated Fig. 1B); and 
a second projection (see Annotated Fig. 1B) provided on a proximal side of the first projection in the axial direction (see Annotated Fig. 1B) and laterally offset from each other with respect to the axial direction (see Annotated Fig. 1B), 
wherein the blood which collides with the second projections is guided to flow laterally away from the axial direction through the blood feeding side hole 14 (“ridges 16, 18 also provide for the blood flow that re-enters the vein via the return lumen 24 does not again enter the intake lumen 22, but rather guide the processed blood away from the opening 12 of the intake lumen 22”; [0058]; Annotated Fig. 1B), and 
wherein the blood collides with the first projection to be guided to flow laterally away from the axial direction through the blood feeding side hole 14 (“ridges 16, 18 also provide for the blood flow that re-enters the vein via the return lumen 24 does not again enter the intake lumen 22, but rather guide the processed blood away from the opening 12 of the intake lumen 22”; [0058]; Annotated Fig. 1B).

    PNG
    media_image2.png
    263
    780
    media_image2.png
    Greyscale

Annotated Fig. 1B

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hayakawa’s device such that the rectification part comprises: 
a first projection; and 
a pair of second projections provided on a proximal side of the first projection in the axial direction and laterally offset from each other with respect to the axial direction, 
wherein a gap is formed between the pair of second projections which is axially aligned with the first projection; 
wherein the blood which collides with the pair of second projections is guided to flow laterally away from the axial direction through the blood feeding side hole, and 
wherein blood passing through the gap between the pair of second projections collides with the first projection to be guided to flow laterally away from the axial direction through the blood feeding side hole, 
as taught by Steegers, for the purpose of suitably providing “the desired enhanced and guided inflow/return of the blood” ([0023]).
Hayakawa/Steegers fails to explicitly disclose that 
the second projection is a pair of second projections and that
a gap is formed between the pair of second projections which is axially aligned with the first projection.
However, Steegers teaches that it is preferred to have “between two and four” ([0021]) projections and that “the number of the ridges may be adapted to the particular use of the catheter, and may be adjusted to provide the desired enhanced and guided inflow/return of the blood” ([0021]), thus suggesting the inclusion of a pair of second projections. Steegers further teaches that the projections may be provided at an identical position in the axial direction (“the more than one ridges may run parallel with respect to one another or not”, [0032]) “depending on the term of the catheterization, the vessel and blood flow characteristics” ([0035]), thus suggesting that a gap is formed between the pair of second projections which is axially aligned with the first projection. Furthermore, the mere duplication and rearrangement of parts have been held in the courts to be unpatentable over the prior art. The device of Steegers would operate equally well with the claimed number and arrangement of projections since any one of the ridges would redirect the flow of blood. Further, applicant has not disclosed that the number and arrangement of the projections is critical to the claimed invention, stating simply that “the configuration of the rectification part 70 is not particularly limited as long as it has a shape that rises in a direction intersecting with the X direction” (Specification [0139]). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art, selecting from a finite number of projections and configurations, to arrive at the number and arrangement of “projections” disclosed by the applicant since the claimed number and arrangement of the projections appears to be arbitrary design choices which fails to patentably distinguish over Steegers.
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Hayakawa/Steegers’ device, to include a pair of second projections provided on a proximal side of the first projection in the axial direction and laterally offset from each other with respect to the axial direction, wherein a gap is formed between the pair of second projections which is axially aligned with the first projection, as suggested by Steegers, for the purpose of providing the optimal blood flow characteristics suitable for the catheterization of the target vessel ([0058]).
Regarding claim 4, Hayakawa discloses the blood feeding lumen has an inclined portion ("first inclined face 82a"; [0063]) inclined from the blood feeding lumen toward the blood feeding side hole, and wherein the rectification part is disposed on the inclined portion (see FIG. 11).
Regarding claim 6, Hayakawa discloses the blood removing lumen 20 ("blood feed lumen 20"; [0054]; FIG. 10; NOTE; flow in the blood feed lumen may be reversed and thereby becoming a blood removal lumen according to [0051]. Therefore, the terms blood removing lumen and blood feed lumen are interpreted interchangeably.) ends at a blood removing hole 21 ("blood feed hole 21"; [0054]; FIG. 10; NOTE; flow in the blood feed lumen may be reversed and thereby becoming a blood removal lumen according to [0051]. Therefore, the terms blood removing hole and blood feeding hole are interpreted interchangeably.) in the tip (see FIG. 10).
Regarding claim 7, Hayakawa discloses a catheter 100 ("catheter 100"; [0042]) for feeding blood into a vessel of a body and for removing blood from the body ([0042]), comprising: 
a first tube 60 ("first portion 60"; [0059]; FIG. 12); 
a second tube 70 (second portion 70"; [0059]; FIG. 12); 
a blood feeding lumen 20 ("blood feed lumen 20"; [0059]; FIG. 10) generally extending along an axial direction from a proximal end of the first tube 60 receiving oxygenated blood (NOTE: extraction of blood out of the body and into a dialysis circuit suggests the oxygenation of extracted blood; [0042] to a distal end (see FIG. 10); 
a cylindrical connector body 80 connecting the first tube 60 and the second tube 70 ("third portion 80 which includes the blood feed lumen 20 and connects the first portion 60 and the second portion 70"; [0059]), 
the cylindrical connector body 80 having a blood feeding side hole 11 ("blood removal hole 11"; [0058]; FIG. 10) communicating with the distal end of the blood feeding lumen (FIG. 10), 
wherein the blood feeding side hole 11 has a distal end and a proximal end along the axial direction (FIG. 11); 
a blood removing lumen 10 ("blood removal lumen 10"; [0059]; FIG. 10) generally extending through the first tube 60 alongside the blood feeding lumen at a proximal end of the connector body 80 (FIG. 10), and extending through the second tube 70 (FIG. 10); 
a blood removing tip at a distal end of the blood removing lumen having a blood removing hole 21 ("blood feed hole 21"; [0054]; FIG. 10; NOTE; flow in the blood feed lumen may be reversed and thereby becoming a blood removal lumen according to [0051]. Therefore, the terms blood removing hole and blood feeding hole are interpreted interchangeably.), wherein the blood removing lumen 20 extends through the second tube 70 distally from the connector body 80 to the blood removing tip 21 (FIG. 10; NOTE; flow in the blood feed lumen may be reversed and thereby becoming a blood removal lumen according to [0051]. Therefore, the terms blood removing lumen and blood feed lumen are interpreted interchangeably.); and 
a rectification part 82a ("first inclined face 82a"; [0063]; FIG. 11) in the cylindrical connector body 80 that is disposed in the blood feeding lumen ("third portion 80 includes a connecting part 82"; [0063]; FIG. 12) at a position facing the blood feeding side hole (see FIG. 11) defining a deflection surface that is sloped with respect to the axial direction at a position between the distal end and the proximal end of the blood feeding side hole (see FIG. 11).
Hayakawa fails to disclose the rectification part comprises: 
a first projection; and 
a pair of second projections provided on a proximal side of the first projection in the axial direction and laterally with respect to the axial direction, 
wherein a gap is formed between the pair of second projections which is axially aligned with the first projection; 
wherein a blood flow which collides with the pair of second projection is guided to flow laterally away from the axial direction through the blood feeding side hole, and 
wherein a blood flow passing through the gap between the pair of second projections collides with the first projection to be guided to flow laterally away from the axial direction through the blood feeding side hole. 
However, Steegers teaches catheter features that systematically directs and guides the blood flow (“ridges”; [0058]) comprising
a first projection (see Annotated Fig. 1B); and 
a second projection (see Annotated Fig. 1B) provided on a proximal side of the first projection in the axial direction (see Annotated Fig. 1B) and laterally offset from each other with respect to the axial direction (see Annotated Fig. 1B), 
wherein the blood which collides with the second projections is guided to flow laterally away from the axial direction through the blood feeding side hole 14 (“ridges 16, 18 also provide for the blood flow that re-enters the vein via the return lumen 24 does not again enter the intake lumen 22, but rather guide the processed blood away from the opening 12 of the intake lumen 22”; [0058]; Annotated Fig. 1B), and 
wherein the blood collides with the first projection to be guided to flow laterally away from the axial direction through the blood feeding side hole 14 (“ridges 16, 18 also provide for the blood flow that re-enters the vein via the return lumen 24 does not again enter the intake lumen 22, but rather guide the processed blood away from the opening 12 of the intake lumen 22”; [0058]; Annotated Fig. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hayakawa’s device such that the rectification part comprises: 
a first projection; and 
a pair of second projections provided on a proximal side of the first projection in the axial direction and laterally offset from each other with respect to the axial direction, 
wherein a gap is formed between the pair of second projections which is axially aligned with the first projection; 
wherein the blood which collides with the pair of second projections is guided to flow laterally away from the axial direction through the blood feeding side hole, and 
wherein blood passing through the gap between the pair of second projections collides with the first projection to be guided to flow laterally away from the axial direction through the blood feeding side hole, 
as taught by Steegers, for the purpose of suitably providing “the desired enhanced and guided inflow/return of the blood” ([0023]).
Hayakawa/Steegers fails to explicitly disclose that 
the second projection is a pair of second projections and that
a gap is formed between the pair of second projections which is axially aligned with the first projection.
However, Steegers teaches that it is preferred to have “between two and four” ([0021]) projections and that “the number of the ridges may be adapted to the particular use of the catheter, and may be adjusted to provide the desired enhanced and guided inflow/return of the blood” ([0021]), thus suggesting the inclusion of a pair of second projections. Steegers further teaches that the projections may be provided at an identical position in the axial direction (“the more than one ridges may run parallel with respect to one another or not”, [0032]) “depending on the term of the catheterization, the vessel and blood flow characteristics” ([0035]), thus suggesting that a gap is formed between the pair of second projections which is axially aligned with the first projection. Furthermore, the mere duplication and rearrangement of parts have been held in the courts to be unpatentable over the prior art. The device of Steegers would operate equally well with the claimed number and arrangement of projections since any one of the ridges would redirect the flow of blood. Further, applicant has not disclosed that the number and arrangement of the projections is critical to the claimed invention, stating simply that “the configuration of the rectification part 70 is not particularly limited as long as it has a shape that rises in a direction intersecting with the X direction” (Specification [0139]). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art, selecting from a finite number of projections and configurations, to arrive at the number and arrangement of “projections” disclosed by the applicant since the claimed number and arrangement of the projections appears to be arbitrary design choices which fails to patentably distinguish over Steegers.
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Hayakawa/Steegers’ device, to include a pair of second projections provided on a proximal side of the first projection in the axial direction and laterally offset from each other with respect to the axial direction, wherein a gap is formed between the pair of second projections which is axially aligned with the first projection, as suggested by Steegers, for the purpose of providing the optimal blood flow characteristics suitable for the catheterization of the target vessel ([0058]).
Regarding claim 10 and 14, Hayakawa fails to disclose at least one of the projections has a streamline shape. However, Steegers teaches at least one of the projections has a streamline shape (“conical shaped, semi-circle shaped … or wavelike”, [0036]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hayakawa’s device such that at least one of the projections has a streamline shape, as taught by Steegers, for the purpose of suitably providing “the desired enhanced and guided inflow/return of the blood” ([0023]).
Regarding claim 11, Hayakawa discloses a method of dispersing blood flow from a catheter feeding blood into a vessel ("action of the catheter 100"; [0042]), comprising the steps of: 
conveying oxygenated blood (NOTE: extraction of blood out of the body and into a dialysis circuit suggests the oxygenation of extracted blood; [0042]) along a blood feeding lumen generally extending along an axial direction from a proximal end to a distal end through a first tube 60 and a cylindrical connector body 80 ([0015]); 
conveying unoxygenated blood (NOTE: the use of the catheter in veins suggests conveyance of unoxygenated blood; [0042]) along a blood removing lumen generally extending through the second tube 70, extending through the cylindrical connector body 80, and extending through the first tube 60 alongside the blood feeding lumen ("blood removal lumen 10 and the blood feed lumen 20 which are partitioned by means of the dividing wall 51 are formed in the catheter body 50 so as to run alongside each other"; [0058]), 
wherein the cylindrical connector body 80 connects the first tube 60 to the second tube 70 ("third portion 80 which includes the blood feed lumen 20 and connects the first portion 60 and the second portion 70"; [0059]); 
conveying the blood through a blood feeding side hole in the cylindrical connector body 80 that communicates with the distal end of the blood feeding lumen (FIG. 10), 
wherein the blood feeding side hole has a distal end and a proximal end along the axial direction (see FIG. 10).
Hayakawa fails to disclose dispersing the blood flow across the blood feeding side hole by impinging on a rectification part that is disposed in the blood feeding lumen at a position facing the blood feeding side hole and that defines a deflection surface that is sloped with respect to the axial direction at a position between the distal end and the proximal end of the blood feeding side hole; 
wherein the rectification part comprises: 
a first projection; and 
a pair of second projections provided on a proximal side of the first projection in the axial direction and laterally offset from each other with respect to the axial direction, 
wherein a gap is formed between the pair of second projections which is axially aligned with the first projection; 
wherein the blood which collides with the second projections is guided to flow laterally away from the axial direction through the blood feeding side hole, and 
wherein the blood passing through the gap between the pair of second projections collides with the first projection to be guided to flow laterally away from the axial direction through the blood feeding side hole.
However, Steegers teaches dispersing the blood flow across the blood feeding side hole 14 by impinging on a rectification part 18 (“ridges”, [0052]) that is disposed in the blood feeding lumen 24 at a position facing the blood feeding side hole 14 (Fig. 1B) and that defines a deflection surface that is sloped with respect to the axial direction (“raise/incline”, [0052]) at a position between the distal end and the proximal end of the blood feeding side hole 14 (Fig. 1B);
wherein the rectification part comprises:
a first projection (see Annotated Fig. 1B); and 
a second projection (see Annotated Fig. 1B) provided on a proximal side of the first projection in the axial direction (see Annotated Fig. 1B) and laterally offset from each other with respect to the axial direction (see Annotated Fig. 1B), 
wherein the blood which collides with the second projections is guided to flow laterally away from the axial direction through the blood feeding side hole 14 (“ridges 16, 18 also provide for the blood flow that re-enters the vein via the return lumen 24 does not again enter the intake lumen 22, but rather guide the processed blood away from the opening 12 of the intake lumen 22”; [0058]; Annotated Fig. 1B), and 
wherein the blood collides with the first projection to be guided to flow laterally away from the axial direction through the blood feeding side hole 14 (“ridges 16, 18 also provide for the blood flow that re-enters the vein via the return lumen 24 does not again enter the intake lumen 22, but rather guide the processed blood away from the opening 12 of the intake lumen 22”; [0058]; Annotated Fig. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hayakawa’s device such that the rectification part comprises: 
a first projection; and 
a pair of second projections provided on a proximal side of the first projection in the axial direction and laterally offset from each other with respect to the axial direction, 
wherein a gap is formed between the pair of second projections which is axially aligned with the first projection; 
wherein the blood which collides with the pair of second projections is guided to flow laterally away from the axial direction through the blood feeding side hole, and 
wherein blood passing through the gap between the pair of second projections collides with the first projection to be guided to flow laterally away from the axial direction through the blood feeding side hole, 
as taught by Steegers, for the purpose of suitably providing “the desired enhanced and guided inflow/return of the blood” ([0023]).
Hayakawa/Steegers fails to explicitly disclose that 
the second projection is a pair of second projections and that
a gap is formed between the pair of second projections which is axially aligned with the first projection.
However, Steegers teaches that it is preferred to have “between two and four” ([0021]) projections and that “the number of the ridges may be adapted to the particular use of the catheter, and may be adjusted to provide the desired enhanced and guided inflow/return of the blood” ([0021]), thus suggesting the inclusion of a pair of second projections. Steegers further teaches that the projections may be provided at an identical position in the axial direction (“the more than one ridges may run parallel with respect to one another or not”, [0032]) “depending on the term of the catheterization, the vessel and blood flow characteristics” ([0035]), thus suggesting that a gap is formed between the pair of second projections which is axially aligned with the first projection. Furthermore, the mere duplication and rearrangement of parts have been held in the courts to be unpatentable over the prior art. The device of Steegers would operate equally well with the claimed number and arrangement of projections since any one of the ridges would redirect the flow of blood. Further, applicant has not disclosed that the number and arrangement of the projections is critical to the claimed invention, stating simply that “the configuration of the rectification part 70 is not particularly limited as long as it has a shape that rises in a direction intersecting with the X direction” (Specification [0139]). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art, selecting from a finite number of projections and configurations, to arrive at the number and arrangement of “projections” disclosed by the applicant since the claimed number and arrangement of the projections appears to be arbitrary design choices which fails to patentably distinguish over Steegers.
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Hayakawa/Steegers’ device, to include a pair of second projections provided on a proximal side of the first projection in the axial direction and laterally offset from each other with respect to the axial direction, wherein a gap is formed between the pair of second projections which is axially aligned with the first projection, as suggested by Steegers, for the purpose of providing the optimal blood flow characteristics suitable for the catheterization of the target vessel ([0058]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see rejection discussion above.
Regarding the argument that there is no suggestion or support within Steegers to add a "ridge" to Steegers at a location and having an arrangement as claimed by the applicant, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the applicant has not shown the criticality of the location and arrangement of the projections, stating simply that “the configuration of the rectification part 70 is not particularly limited as long as it has a shape that rises in a direction intersecting with the X direction” (Specification [0139]). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art, selecting from a finite number of projections and configurations, to arrive at the number and arrangement of “projections” disclosed by the applicant since the claimed number and arrangement of the projections appears to be arbitrary design choices which fails to patentably distinguish over Steegers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whiting et al. (US 20070083168 A1) - Systems and methods for penetrating a tissue membrane to gain access to a target site are disclosed. In some embodiments, systems and methods for accessing the left atrium from the right atrium of a patient's heart are carried out by penetrating the intra-atrial septal wall. One embodiment provides a system for transseptal cardiac access that includes a stabilizer sheath having a side port, a shaped guiding catheter configured to exit the side port and a tissue penetration member disposed within and extendable from the distal end of the guide catheter.
Siegel, Jr. et al. (US 6409700 B1) - A diverting structure extends from an outer wall of the return lumen distally forward of the aperture of the inlet lumen. The diverting structure diverts flow of treated fluid discharged from the return lumen away from the distally forward facing aperture of the inlet lumen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781